                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

D.R.M, by and through her mother,                 :      CIVIL ACTION
and guardian, SHERRI L. MCNAIR,                   :
             Plaintiff,                           :
                                                  :
      v.                                          :      NO.   19-cv-2942
                                                  :
ANDREW M. SAUL,                                   :
Commissioner of Social Security,                  :
            Defendant.                            :


                                         ORDER

      AND NOW, this     19TH day of March, 2020, upon consideration of Plaintiff’s Request

for Review (ECF No. 10) and Defendant’s Response (ECF No. 13), IT IS ORDERED that:

      1.     Plaintiff’s Request for Review is DENIED; and

      2.     Judgment is entered in favor of the Defendant.



                                          BY THE COURT:


                                           /s/ Lynne A. Sitarski            .
                                          LYNNE A. SITARSKI
                                          United States Magistrate Judge
